       Case 4:21-cv-00123-CDL Document 2 Filed 07/21/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                           COLUMBUS DIVISION

TRACEY C HOLCOMBE,                    :
                                      :
                 Plaintiff,           :
v.                                    :
                                      :     CASE NO. 4:21-cv-00123-CDL
Governor BRIAN KEMP,                  :
et al.,                               :
                                      :
               Defendants.            :
______________________________

                                    ORDER

     On July 19, 2021, the Court received Plaintiff’s pro se

complaint    (ECF   No.   1)    raising     breach   of   contract   claims.

Plaintiff, however, failed to pay the filing fee or submit a motion

to proceed without payment of the filing fees.            Thus, before this

action may proceed, Plaintiff must either pay the required $402.00

filing fee or file a motion for leave to proceed in forma pauperis.

     Accordingly, Plaintiff is ORDERED to pay the filing fee or

file a motion for leave to proceed in forma pauperis within

FOURTEEN (14) DAYS.       The Clerk is DIRECTED to send Plaintiff the

appropriate forms along with a copy of this Order.              Failure to

comply with this Order may result in the dismissal of Plaintiff’s

action.     There shall be no service of process in this case until

further order of the Court.

     SO ORDERED, this 21st day of July, 2021.

                               s/Clay D. Land
                               UNITED STATES DISTRICT JUDGE
